

Exhibit 10.25


Execution Version


SUBSIDIARY GUARANTY


 
THIS SUBSIDIARY GUARANTY, dated as of December 21, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), is made
by each of the undersigned (each, a “Guarantor” and, together with any other
entity that becomes a party hereto pursuant to Section 25 hereof, collectively,
the “Guarantors”). Except as otherwise defined herein, terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.
 
W I T N E S S E T H :
 
WHEREAS, pursuant to the terms of the Credit Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Ball Corporation, an Indiana
corporation (“Company”), Ball European Holdings, S.à r.l., a limited liability
company organized under the laws of Luxembourg (“European Holdco”), each Other
Subsidiary Borrower, the financial institutions from time to time party thereto,
as lenders (the “Lenders”), Deutsche Bank AG New York Branch, as Administrative
Agent and Collateral Agent for the Lenders (the Lenders, Administrative Agent,
and Collateral Agent are herein called the “Bank Creditors”), the Lenders have
agreed to make Loans and to issue, and participate, in Letters of Credit as
contemplated therein;
 
WHEREAS, Borrowers and/or one or more of their Subsidiaries may from time to
time be party to, one or more Interest Rate Agreements designed to protect
Borrowers or any of their Subsidiaries against fluctuations in interest rates in
respect of the Obligations as permitted by Section 8.2(e) of the Credit
Agreement, and Other Hedging Agreements, as permitted by Section 8.2(h) of the
Credit Agreement, (each such agreement or arrangement with an Other Creditor (as
hereinafter defined), an “Interest Rate Protection or Other Hedging Agreement”),
with a Lender or an Affiliate of a Lender (each such Lender or Affiliate,
collectively, the “Other Creditors,” and together with the Bank Creditors, are
herein called the “Creditors”);
 
WHEREAS, each Guarantor is a Domestic Subsidiary of Company;
 
WHEREAS, it is a condition to the making of Loans under the Credit Agreement
that each Guarantor shall have executed and delivered this Guaranty; and
 
WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by
Borrowers under the Credit Agreement and the entering into of Interest Rate
Protection or Other Hedging Agreements and, accordingly, desires to execute this
Guaranty in order to satisfy the conditions described in the preceding paragraph
and to induce the Lenders to make Loans to Borrowers and Other Creditors to
enter into Interest Rate Protection or Other Hedging Agreements with Borrowers
and/or their Subsidiaries;
 
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each
 
CHL:41744.5
 

 
 

--------------------------------------------------------------------------------

 



Guarantor hereby makes the following representations and warranties to the
Creditors and hereby covenants and agrees with each Creditor as follows:
 
1.           Each Guarantor, jointly and severally, irrevocably and
unconditionally guarantees, as primary obligor and not as surety: (i) to the
Bank Creditors the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of (A) the principal of and interest on
the Notes issued by, and the Loans made to, each Borrower under the Credit
Agreement and all reimbursement obligations and Unpaid Drawings with respect to
Letters of Credit and (B) all other obligations (including, without limitation,
all Obligations and all obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by each Borrower to the Bank Creditors under the Credit Agreement (including,
without limitation, indemnities, fees and interest thereon) and the other Loan
Documents to which any Borrower is a party, whether now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement or any
such other Loan Document and the due performance and compliance with the terms
of the Loan Documents by each Borrower (all such principal, interest,
liabilities and obligations under this clause (i), except to the extent
consisting of obligations or liabilities with respect to Interest Rate
Protection or Other Hedging Agreements, being herein collectively called the
“Loan Document Obligations”); and (ii) to each Other Creditor the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities owing by each Borrower now existing or hereafter incurred under,
arising out of or in connection with any Interest Rate Protection or Other
Hedging Agreement, whether such Interest Rate Protection or Other Hedging
Agreement is now in existence or hereafter arising, and the due performance and
compliance by each Borrower with all of the terms, conditions and agreements
contained therein (all such obligations and liabilities under this clause (ii)
being herein collectively called the “Other Obligations”, and together with the
Loan Document Obligations are herein collectively called the “Guaranteed
Obligations”), provided that the maximum amount payable by each Guarantor
hereunder shall at no time exceed the Maximum Amount (as hereinafter defined) of
such Guarantor. As used herein, “Maximum Amount” of any Guarantor means the
lesser of the amount of the Guaranteed Obligations and the highest amount of
aggregate liability under this Guaranty which is valid and enforceable as
determined in any action or proceeding involving any state, federal or foreign
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer or other law
affecting the rights of creditors generally. Subject to the proviso in the
second preceding sentence, each Guarantor understands, agrees and confirms that
the Creditors may enforce this Guaranty up to the full amount of the Guaranteed
Obligations against each Guarantor without proceeding against any other
Guarantor or any Borrower, or against any security or collateral for the
Guaranteed Obligations, or under any other guaranty covering all or a portion of
the Guaranteed Obligations. All payments by each Guarantor under this Guaranty
shall be made on the same basis, and subject to the same limitations, as
payments by each Borrower are made under the Credit Agreement, including
Sections 4.6 and 4.7 thereof.
 
2.           Additionally, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees the payment of any and all
Guaranteed Obligations of each Borrower to the Creditors whether or not due or
payable by such Borrower upon the occurrence of any of the
 
- 2 -
 

 
 

--------------------------------------------------------------------------------

 



events specified in Sections 10.1(e) or (f) of the Credit Agreement with respect
to such Borrower, and unconditionally, jointly and severally, promises to pay
such Guaranteed Obligations of such Borrower to the Creditors, or order, on
demand, in lawful money of the United States or the applicable Alternative
Currency, as the case may be.
 
3.           The liability of each Guarantor hereunder is exclusive and
independent of any security or collateral for or other guaranty of the
Guaranteed Obligations of any Borrower whether executed by such Guarantor, any
other Guarantor, any other guarantor or by any other party, and the liability of
each Guarantor hereunder shall not be affected or impaired by (i) any direction
as to application of payment by any Borrower or by any other party, (ii) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the Guaranteed Obligations of any
Borrower, (iii) any payment on or in reduction of any such other guaranty or
undertaking, (iv) any dissolution, termination or increase, decrease or change
in personnel by any Borrower or (v) any payment made to any Creditor on the
Guaranteed Obligations which any Creditor repays any Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding in any jurisdiction.
 
4.           The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor or any Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other
guarantor or any Borrower and whether or not any other Guarantor, any other
guarantor of any Borrower or any Borrower be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Borrower or other circumstance which
operates to toll any statute of limitations as to any Borrower shall operate to
toll the statute of limitations as to each Guarantor.
 
5.           Each Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of this Guaranty and notice of any
liability to which it may apply, promptness, diligence, presentment, demand of
payment, protest, notice of dishonor or nonpayment of any such liabilities, suit
or taking of other action by Administrative Agent or any other Creditor against,
and any other notice to, any party liable thereon (including such Guarantor or
any other guarantor or any Borrower).
 
6.           Any Creditor may (to the fullest extent permitted by applicable
law) at any time and from time to time in accordance with the applicable
provisions of the Credit Agreement without the consent of, or notice to,
Guarantor, without incurring responsibility to such Guarantor and without
impairing or releasing the obligations of such Guarantor hereunder, upon or
without any terms or conditions and in whole or in part:
 
(a)           change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security or collateral therefor, or any liability
incurred directly or indirectly in respect thereof (other than any agreement
between any Creditor and one or more Guarantors specifically modifying or
amending the terms of this Guaranty), and the guaranty herein
 
- 3 -
 

 
 

--------------------------------------------------------------------------------

 



made shall apply to the Guaranteed Obligations as so changed, extended, renewed
or altered;
 
(b)           sell, exchange, release, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;
 
(c)           exercise or refrain from exercising any rights against any
Borrower or others or otherwise act or refrain from acting;
 
(d)           settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Borrower to its creditors other than the Creditors;
 
(e)           apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Borrower to the Creditors, regardless of what
liability or liabilities of any Borrower remain unpaid;
 
(f)           consent to or waive any breach of, or any act, omission or default
under, any of the Interest Rate Protection or Other Hedging Agreements, the Loan
Documents or any of the instruments or agreements referred to therein, or
otherwise amend, modify or supplement any of the Interest Rate Protection or
Other Hedging Agreements, the Loan Documents (other than this Guaranty) or any
of such other instruments or agreements in accordance with their respective
terms; and/or
 
(g)           act or fail to act in any manner referred to in this Guaranty
which may deprive such Guarantor of its right to subrogation against any
Borrower to recover full indemnity for any payments made pursuant to this
Guaranty.
 
7.           No invalidity, irregularity or unenforceability of all or any part
of the Guaranteed Obligations or of any security therefor shall affect, impair
or be a defense to this Guaranty, and this Guaranty shall be primary, absolute
and unconditional notwithstanding the occurrence of any event or the existence
of any other circumstances which might constitute a legal or equitable discharge
of a surety or guarantor except payment in full of the Loan Document
Obligations.
 
8.           This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would otherwise have. No notice to or demand on any Guarantor
in any case shall entitle such
 
- 4 -
 

 
 

--------------------------------------------------------------------------------

 



Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Creditor to any other
or further action in any circumstances without notice or demand. It is not
necessary for any Creditor to inquire into the capacity or powers of any
Borrower or any of its Subsidiaries or the officers, directors, partners or
agents acting or purporting to act on its behalf, and any indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
 
9.           Any indebtedness of any Borrower now or hereafter held by any
Guarantor is hereby subordinated to the indebtedness of any Borrower to the
Creditors; and such indebtedness of any Borrower to any Guarantor, if
Administrative Agent, after an Event of Default has occurred and is continuing,
so requests, shall be collected, enforced and received by such Guarantor for the
benefit of the Creditors and be paid over to Administrative Agent on behalf of
the Creditors on account of the Guaranteed Obligations of the Borrowers to the
Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Creditors
that it will not exercise any right of subrogation which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Loan Document
Obligations have been irrevocably paid in full in cash and all Commitments have
been terminated (other than indemnity and other contingent obligations which
expressly survive termination and for which no claim has been asserted).
 
10.           (a) Each Guarantor waives (to the fullest extent permitted by
applicable law) any right to require the Creditors to: (i) proceed against any
Borrower, any other Guarantor, any other guarantor of any Borrower or any other
party; (ii) proceed against or exhaust any security or collateral held from any
Borrower, any other Guarantor, any other guarantor of any Borrower or any other
party; or (iii) pursue any other remedy in the Creditors’ power whatsoever. Each
Guarantor waives (to the fullest extent permitted by applicable law) any defense
based on or arising out of any defense of any Borrower, any other Guarantor, any
other guarantor of any Borrower or any other party other than payment in full of
the Loan Document Obligations, including, without limitation, any defense based
on or arising out of the disability of any Borrower, any other Guarantor, any
other guarantor of any Borrower or any other party, or the unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of any Borrower other than payment in full of
the Loan Document Obligations. The Creditors may, at their election and in
accordance with Section 11 hereof, foreclose on any security or collateral held
by Administrative Agent, Collateral Agent or the other Creditors by one or more
judicial or nonjudicial sales, (to the extent such sale is in accordance with
the terms of the Loan Documents and is permitted by applicable law), or exercise
any other right or remedy the Creditors may have against any Borrower or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Loan Document
Obligations have been irrevocably paid in full in cash and all Commitments have
been terminated (other than indemnity and other contingent obligations which
expressly survive the termination of the Credit Agreement with respect to which
no claim has been asserted). Each Guarantor waives any defense arising out of
any such election by the Creditors, even though such election operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against any Borrower
 
- 5 -
 

 
 

--------------------------------------------------------------------------------

 



or any other party or any security. Each Guarantor hereby acknowledges that
additional Other Subsidiary Borrowers will likely be added as Borrowers to the
Credit Agreement and afforded certain extensions of credit thereunder. Each
Guarantor hereby reaffirms its obligations under this Guaranty with respect to
each such additional Other Subsidiary Borrower that may be joined as a new
Borrower in the future.
 
(b)           Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of each Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Creditors shall have no duty
to advise any Guarantor of information known to them regarding such
circumstances or risks.
 
11.           The Creditors agree that this Guaranty may be enforced only by the
action of Administrative Agent acting upon the instructions of the Required
Lenders and that no other Creditor shall have any right individually to seek to
enforce or to enforce this Guaranty or to realize upon the security to be
granted by the Security Documents, it being understood and agreed that such
rights and remedies may be exercised by Administrative Agent or the holders of
at least a majority of the outstanding Other Obligations, as the case may be,
for the benefit of the Creditors upon the terms of this Guaranty and the
Security Documents. The Creditors further agree that this Guaranty may not be
enforced against any director, officer, employee, or stockholder of any
Guarantor (except to the extent such stockholder is also a Guarantor hereunder).
 
12.           In order to induce the Lenders to make the Loans and issue (or
participate in) Letters of Credit as provided in the Credit Agreement, and in
order to induce the Other Creditors to execute, deliver and perform the Interest
Rate Protection or Other Hedging Agreements, each Guarantor represents, warrants
and covenants that:
 
(a)           Such Guarantor (i) is a duly organized and validly existing
organization in good standing under the laws of the jurisdiction of its
organization (to the extent that such concept exists in such jurisdiction),
(ii) has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(iii) is duly qualified and is authorized to do business and is in good standing
(to the extent such concept exists in the relevant jurisdiction) in (x) its
jurisdiction of organization and (y) in each other jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except in the case of clause (y) where such failure
to be so qualified, authorized or in good standing which, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
(b)           Such Guarantor has the corporate power and authority to execute
and deliver this Guaranty and to perform its obligations hereunder and has taken
all necessary action to authorize the execution, delivery and performance by it
of this Guaranty. Such
 
- 6 -
 

 
 

--------------------------------------------------------------------------------

 



Guarantor has duly executed and delivered this Guaranty and this Guaranty
constitutes the legal, valid and binding obligation of such Guarantor
enforceable in accordance with its terms, except to the extent that the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).
 
(c)           The execution and delivery by such Guarantor of this Guaranty and
the performance of such Guarantor’s obligations hereunder do not (i) contravene
any applicable provision of any Requirement of Law applicable to such Guarantor,
(ii) conflict with or result in any breach of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of such Guarantor pursuant to the terms of any Contractual Obligation to
which such Guarantor is a party or by which it or any of its assets or property
is bound, except for such contraventions, conflicts, breaches or defaults that
would not be reasonably likely to have a Material Adverse Effect, (iii) violate
any provision of any Organizational Document of such Guarantor, (iv) require any
approval of stockholders or (v) any material approval or consent of any Person
(other than a Governmental Authority) except filings, consents, or notices which
have been made, obtained or given and except as set forth on Schedule 6.3 of the
Credit Agreement.
 
(d)           Except as set forth on Schedule 6.4 of the Credit Agreement and
except for filings necessary to create or perfect security interests in the
Collateral, no material order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except as have been
obtained or made on or prior to the Initial Borrowing Date), or exemption by,
any Governmental Authority is required to authorize, or is required in
connection with, (i) the execution and delivery of this Guaranty or the
performance of the obligations hereunder or (ii) the legality, validity, binding
effect or enforceability of this Guaranty.
 
(e)           There are no actions, suits or proceedings pending or, to the best
knowledge of such Guarantor, threatened (i) against such Guarantor challenging
the validity of any material provision of this Guaranty or (ii) that would
reasonably be expected to have a Material Adverse Effect.
 
13.           Each Guarantor covenants and agrees that on and after the date
hereof and until the termination of the Total Commitment and when no Loan, Note
or Letter of Credit remains outstanding (other than Letters of Credit, together
with all fees that have accrued and will accrue thereon through the stated
termination date of such Letters of Credit, which have been supported in a
manner satisfactory to the issuer of the Letter of Credit in its sole and
absolute discretion) and all Loan Document Obligations have been irrevocably
paid in full in cash (other than indemnities described in Section 12.4 of the
Credit Agreement and analogous provisions in the Security Documents which are
not then due and payable and which survive the termination of the Credit
Agreement and for which no claim has been made), such Guarantor shall take, or
will refrain from taking, as the case may be, all actions that are necessary to
be
 
- 7 -
 

 
 

--------------------------------------------------------------------------------

 



taken or not taken so that no violation of any provision, covenant or agreement
contained in Articles VII or VIII of the Credit Agreement relating to such
Guarantor or any of its Subsidiaries, and so that no Event of Default, is caused
by the actions of such Guarantor or any of its Subsidiaries.
 
14.           The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of each Creditor in connection with
the enforcement of this Guaranty and any amendment, waiver or consent relating
hereto (including, without limitation, the reasonable fees and disbursements of
counsel employed by any of the Creditors).
 
15.           This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of the Bank Creditors and
their successors and permitted assigns and the Other Creditors.
 
16.           Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby and the Required Lenders (or to the extent
required by Section 12.1 of the Credit Agreement, with the written consent of
each Lender) at all times prior to the time on which all Loan Document
Obligations have been irrevocably paid in full in cash; provided, however, that
any change, waiver, modification or variance affecting the rights and benefits
of a single Class (as defined below) of Creditors (and not all Creditors in a
like or similar manner) shall require the written consent of the Requisite
Creditors (as defined below) of such Class of Creditors; and provided, further,
that (i) any addition of a Guarantor hereunder shall not constitute a change,
waiver, discharge, termination, amendment or other modification hereto for the
purposes of this Section 16, and the addition of any such Guarantor shall be
effective upon the delivery of a Supplement (as defined below) to Administrative
Agent by the applicable Guarantor and (ii) any release of a Guarantor hereunder
permitted by Section 12.19 of the Credit Agreement shall not constitute a
change, waiver, discharge, termination, amendment of other modification hereto
for the purposes of this Section 16 and the release of a Guarantor shall be
effective upon delivery of such Guarantor of a release executed by
Administrative Agent (which release Administrative Agent is authorized to
execute and deliver to the extent provided in Section 12.19 of the Credit
Agreement). For the purpose of this Guaranty the term “Class” shall mean each
class of Creditors, i.e., whether (A) the Bank Creditors as holders of the Loan
Document Obligations or (B) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Guaranty, the term “Requisite Creditors” of
any Class shall mean each of (i) with respect to the Loan Document Obligations,
the Required Lenders and (ii) with respect to the Other Obligations, the holders
of at least a majority of all obligations outstanding from time to time under
the Interest Rate Protection or Other Hedging Agreements.
 
17.           Each Guarantor acknowledges that an executed (or conformed) copy
of each of the Loan Documents and Interest Rate Protection or Other Hedging
Agreements in existence as of the date hereof has been made available to its
principal executive officers.
 
18.           In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default, each Creditor
is hereby authorized at any time or from time to time, without
 
- 8 -
 

 
 

--------------------------------------------------------------------------------

 



notice to any Guarantor or to any other Person, any such notice being expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Creditor
to or for the credit or the account of such Guarantor, against and on account of
the obligations and liabilities of such Guarantor to such Creditor under this
Guaranty, irrespective of whether or not such Creditor shall have made any
demand hereunder. Each Creditor agrees to use reasonable efforts to notify
Company and Administrative Agent after any such setoff and application made by
such Creditor.
 
19.           All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 12.3 of the Credit
Agreement; provided that notices and communications to (a) the Guarantors, shall
be directed to the Guarantors, at the address of Company as provided in and in
accordance with Section 12.3 of the Credit Agreement, (b) the Bank Creditors,
shall be directed to Administrative Agent, Collateral Agent or the Lenders, as
applicable, at the address of such party as provided in and in accordance with
Section 12.3 of the Credit Agreement, and (c) any Other Creditor at such address
as such Other Creditor shall have specified in writing to the Guarantors and
Administrative Agent.
 
20.           If claim is ever made upon any Creditor for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrowers), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
other instrument evidencing any liability of any Borrower, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
 
21.           (a)           ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY
HERETO ARISING OUT OF OR RELATING HERETO, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS GUARANTY, EACH
PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (3) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 19; (4) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT, SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAKING; AND (5)
 
- 9 -
 

 
 

--------------------------------------------------------------------------------

 



AGREES THE CREDITORS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY HERETO IN THE COURTS
OF ANY OTHER JURISDICTION.
 
(b)           EACH OF THE PARTIES TO THIS GUARANTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING
WITHOUT LIMITATION, THOSE REFERRED TO IN CLAUSE (a) ABOVE, IN RESPECT TO ANY
MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
(c)           THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CHOICE OF LAW RULES,
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
22.           In the event that all of the capital stock of one or more
Guarantors is sold, transferred or otherwise disposed of or liquidated in
compliance with the requirements of clause (v) of Section 8.3 or Section 8.4 of
the Credit Agreement (or such sale or other disposition or liquidation has been
approved in writing by the Required Lenders (or all Lenders if required by
Section 12.1 of the Credit Agreement)) and the proceeds of such sale,
disposition or liquidation are applied in accordance with the provisions of the
Credit Agreement, to the extent applicable, such Guarantor shall be released
from this Guaranty and this Guaranty shall, as to each such Guarantor or
Guarantors, terminate, and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock or partnership interests of any Guarantor
shall be deemed to be a sale of such Guarantor for the purposes of this
Section 22).
 
23.           This Guaranty and any amendments or supplements hereto may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. A set of counterparts executed by all the parties hereto shall be
lodged with the Borrowers and Administrative Agent.
 
24.           All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense.
 
25.           It is understood and agreed that any Subsidiary of Company that is
required to become a party to this Guaranty after the Closing Date pursuant to
Section 7.12 of the Credit Agreement shall automatically become a Guarantor
hereunder upon the execution and delivery by such Subsidiary of an instrument
substantially in the form of Exhibit A hereto (a “Supplement”) and the delivery
of same to Administrative Agent, with the same force and effect as if originally
named as a party herein. The execution and delivery of any instrument adding an
additional party to this Guaranty shall not require the consent of any party
hereunder or of any Secured Creditor. The rights and obligations of each party
hereunder shall remain in full force and effect notwithstanding the addition of
any new party hereto.
 
- 10 -
 

 
 

--------------------------------------------------------------------------------

 



26.           On the Termination Date, this Guaranty shall automatically
terminate (provided that all indemnities set forth herein shall survive such
termination) and Administrative Agent, at the request and expense of the
relevant Guarantor, will execute and deliver to such Guarantor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Guaranty. As used in this Guaranty, “Termination Date” shall mean the date upon
which the Total Commitment have been terminated, no Note under the Credit
Agreement is outstanding (and all Loans have been repaid in full), all Letters
of Credit have been terminated and all Loan Document Obligations then
outstanding (other than any contingent indemnities described herein and in
Section 12.4 of the Credit Agreement with respect to which no claim has been
asserted) have been irrevocably paid in full in cash.
 
[signature page follows]


- 11 -
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
 

 
BALL AEROSOL AND SPECIALTY CONTAINER
INC.
     
By:
/s/ Jeff A. Knobel
 
Name:
Jeff A. Knobel
 
Title:
Treasurer
     
BALL AEROSPACE & TECHNOLOGIES CORP.
     
By:
/s/ Jeff A. Knobel
 
Name:
Jeff A. Knobel
 
Title:
Treasurer
       
BALL CONTAINER LLC
     
By:
/s/ Charles E. Baker
 
Name:
Charles E. Baker
 
Title:
President and Secretary
       
BALL METAL BEVERAGE CONTAINER CORP.
     
By:
/s/ Jeff A. Knobel
 
Name:
Jeff A. Knobel
 
Title:
Treasurer
       
BALL METAL FOOD CONTAINER CORP.
     
By:
/s/ Jeff A. Knobel
 
Name:
Jeff A. Knobel
 
Title:
Treasurer
       
BALL PACKAGING CORP.
     
By:
/s/ Jeff A. Knobel
 
Name:
Jeff A. Knobel
 
Title:
Treasurer



 
[Signature Pages Continue]


[Subsidiary Guaranty — Ball Corporation]

 
 

--------------------------------------------------------------------------------

 




 
BALL TECHNOLOGIES HOLDINGS CORP.
     
By:
/s/ Jeff A. Knobel
 
Name:
Jeff A. Knobel
 
Title:
Treasurer
     
BALL PAN-EUROPEAN HOLDINGS, INC.
     
By:
/s/ Shawn M. Barker
 
Name:
Shawn M. Barker
 
Title:
Vice President



 


[Subsidiary Guaranty — Ball Corporation]

 
 

--------------------------------------------------------------------------------

 



Accepted and Agreed to:
     
DEUTSCHE BANK AG NEW YORK BRANCH,
 
as Administrative Agent
     
By:
/s/ Marguerite Sutton
 
Name:
Marguerite Sutton
 
Title:
Director
             
By:
/s/ Erin Morrissey
 
Name:
Erin Morrissey
 
Title:
Vice President
 



 


[Subsidiary Guaranty — Ball Corporation]



 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
SUBSIDIARY GUARANTY


ADDITION OF NEW GUARANTOR TO SUBSIDIARY GUARANTY (this “Instrument”), dated as
of ___________ __, ______, amending that certain Subsidiary Guaranty, dated as
of December [__], 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”), by the Guarantors (the
“Guarantors”) party thereto in favor of the Creditors.
 
Reference is made to the Credit Agreement dated as of December [__], 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Ball Corporation, an Indiana corporation
(“Company”), Ball European Holdings, S.à r.l., a limited liability company
organized under the laws of Luxembourg (“European Holdco”), each Other
Subsidiary Borrower, the financial institutions from time to time party thereto,
as lenders (the “Lenders”), Deutsche Bank AG New York Branch, as Administrative
Agent and Collateral Agent for the Lenders, pursuant to which the Lenders have
agreed to make Loans and to issue, and participate, in Letters of Credit as
contemplated therein
 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Credit Agreement.
 
The Guarantors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the Other Creditors
to extend Interest Rate Protection or Other Hedging Agreements. Pursuant to
Section 25 of the Agreement, the undersigned is required to enter into the
Agreement as a Guarantor. Section 25 of the Agreement provides that additional
parties may become Guarantors under the Agreement by execution and delivery of
an instrument substantially in the form of this Instrument. The undersigned (the
“New Party”) is executing this Instrument in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Agreement in order to
induce the Lenders to extend and continue the extension of credit pursuant to
the Credit Agreement.
 
Accordingly, the New Party agrees as follows:
 
SECTION 1. In accordance with the Agreement, the New Party by its signature
below becomes a party to the Agreement as of the date hereof with the same force
and effect as if originally named therein as a party and the New Party hereby
(a) agrees to all the terms and warrants that the representations and warranties
made by it as a party thereunder are true and correct in all material respects
on and as of the date hereof. Each reference to a “Guarantor” in the Agreement
shall be deemed to include the New Party. The Agreement is hereby incorporated
herein by reference.
 
SECTION 2. The New Party represents and warrants to Administrative Agent and the
Creditors that this Instrument has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’
 
A-1

 
 

--------------------------------------------------------------------------------

 



rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
 
SECTION 3. This Instrument may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Instrument shall become effective when Administrative
Agent shall have received a counterpart of this Instrument that bears the
signature of the New Party.
 
SECTION 4. Except as expressly supplemented hereby, the Agreement shall remain
in full force and effect.
 
SECTION 5. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CHOICE OF LAW RULES, OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in the Agreement. All communications and notices hereunder to
the New Party shall be given to it pursuant to and in accordance with in
Section 19 of the Agreement.
 
IN WITNESS WHEREOF, the New Party has duly executed this Addition of New
Guarantor to Subsidiary Guaranty as of the day and year first above written.
 

 
[NAME OF NEW PARTY],
     
By:
   
Name:
   
Title:
 



 
A-2

